DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-6, 8-9, 11-12, 15-16 and 18-19 are currently pending
Claims 4, 7, 10, 13-14, 17 and 20 are now canceled
Claims 1, 6, 8, 12, 16 and 19 are currently amendedClaims 1-3, 5-6, 8-9, 11-12, 15-16 and 18-19 are currently rejected

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 2 states “from-1 mm2” and instead should state “from 1 mm2” for further clarity.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Line 1 states “where filtering material” and instead should state “where the filtering material” for further clarity.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Line 1 states “where filtering material” and instead should state “where the filtering material” for further clarity.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Line 1 states “where filtering material” and instead should state “where the filtering material” for further clarity.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Line 1 states “where filtering material” and instead should state “where the filtering material” for further clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "according to claim 4” on line 1.  A claim cannot depend on a canceled claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-9, 11-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Booker et al. (U.S. 2016/0332101 A1) (hereinafter “Booker”) in view of Jokschas et al. (U.S. 2015/0238883 A1) (hereinafter “Jokschas”).

Regarding Claim 1:
Booker teaches an oil filtration unit (see FIGS. 1-2) (see paragraphs 5 and 34) comprising:
a housing, which comprises a housing inlet adapted to receive contaminated oil and to release the contaminated oil to an inner opening of the housing, and a housing outlet adapted to release filtered oil, where the inner opening of the housing is defined by an inner bottom surface, an inner top surface, and at least one inner side surface (see FIG. 1, housing as the outer structure of filter cartridge system 10, housing inlet (no reference character provided), housing outlet 15, inner opening as space/area/region between outer structure (housing) and outside surface of 1st center tube 80, and see FIG. 1 for inner bottom surface, inner top surface, and at least one inner side surface of the inner opening of the housing) (see FIG. 1, 1st center tube 80 and 2nd center tube 70) (see paragraphs 37-39),
an oil filter for filtering the contaminated oil, said oil filter being arranged inside the inner opening of the housing (see FIG. 1, filter media 20) (see paragraph 42), where said oil filter comprises a filter inlet defined by an outer surface of the oil filter, an inner filter volume adapted to receive the filtered oil, and a filter outlet inside said housing providing fluid communication between the inner filter volume and the housing outlet in order to release the filtered oil from the inner filter volume, and where said oil filter further has a top end surface and a bottom end surface attached at opposing ends of said oil filter relative to a longitudinal axis of the oil filter (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42),
characterized in that the top end surface of the oil filter comprises at least one aperture providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39), and wherein filtering material of the oil filter is arranged between said at least one aperture and said inner filter volume (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42) (see Booker FIG. 2, a plurality of bypass flow openings 90) (see Booker FIG. 3, a plurality of fluid flow openings 74) (see Booker paragraphs 37 and 39).
Although it is inherent for a filter cartridge system 10 of Booker to have a housing inlet, one may interpret that Booker does not explicitly teach a housing inlet adapted to receive contaminated oil and to release the contaminated oil to an inner opening of the housing, as recited in amended, independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oil filtration unit of Booker to include a housing inlet to allow a contaminated oil source to flow through the system to further provide a purified and filtered oil (see paragraphs 5 and 34-35).	Furthermore, Booker does not explicitly teach wherein said at least one aperture extends in an axial direction relative to the longitudinal axis of the oil filter and has a cross-sectional area of 1-10 mm2, said top end surface further comprises a tube, and where a first open end of said tube is connected to said at least one aperture, and a second open end of said tube extends away from said top end surface, where the second open end of said tube is located adjacent to the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing, as recited in amended, independent claim 1.
Jokschas teaches a fluid filter system including a filter element and numerous vent holes (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 2:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Jokschas further teaches the top end surface of the oil filter comprises two apertures providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 3:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Jokschas further teaches the at least one aperture or the second open end of said tube is located 3 mm to 30 mm from the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 5:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Jokschas further teaches a cross sectional area of the second open end of said tube ranges from 1 mm2 to 10 mm2 (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 6:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 1, where Booker further teaches the filtering material of the oil filter is also arranged between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).

Regarding Claim 8:
Booker teaches an oil filter with a top end surface and a bottom end surface attached at opposing ends of said oil filter relative to a longitudinal axis of said oil filter for filtering contaminated oil in an oil filtration unit (see FIG. 1, filter media 20) (see paragraph 42), said oil filter being adapted to be arranged inside an inner opening of a housing of said oil filtration unit, where said oil filter comprises a filter inlet defined by an outer surface of the oil filter, an inner filter volume adapted to receive filtered oil, and a filter outlet providing gas and/or liquid communication between the inner filter volume and a housing outlet in order to release the filtered oil from the inner filter volume characterized in that (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see FIG. 1, housing as the outer structure of filter cartridge system 10, housing inlet (no reference character provided), housing outlet 15, inner opening as space/area/region between outer structure (housing) and outside surface of 1st center tube 80, and see FIG. 1 for inner bottom surface, inner top surface, and at least one inner side surface of the inner opening of the housing) (see FIG. 1, 1st center tube 80 and 2nd center tube 70) (see paragraphs 37-39),
the top end surface of the oil filter comprises at least one aperture providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39), and wherein filtering material of the oil filter is arranged between said at least one aperture and said inner filter volume (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42) (see Booker FIG. 2, a plurality of bypass flow openings 90) (see Booker FIG. 3, a plurality of fluid flow openings 74) (see Booker paragraphs 37 and 39).
Although it is inherent for a filter cartridge system 10 of Booker to have a housing inlet, one may interpret that Booker does not explicitly teach a housing inlet adapted to receive contaminated oil and to release the contaminated oil to an inner opening of the housing, as recited in independent claim 8.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oil filtration unit of Booker to include a housing inlet to allow a contaminated oil source to flow through the system to further provide a purified and filtered oil (see paragraphs 5 and 34-35).	Furthermore, Booker does not explicitly teach wherein said at least one aperture extends in an axial direction relative to the longitudinal axis of the oil filter and has a cross-sectional area of 1-10 mm2, said top end surface further comprises a tube, and where a first open end of said tube is connected to said at least one aperture, and a second open end of said tube extends away from said top end surface, where the second open end of said tube is located adjacent to the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing, as recited in amended, independent claim 8.
Jokschas teaches a fluid filter system including a filter element and numerous vent holes (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 9:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 2, where Jokschas further teaches the at least one aperture or the second open end of said tube is located 3 mm to 30 mm from the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 11:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 2, where Jokschas further teaches a cross sectional area of the second open end of said tube ranges from 1 mm2 to 10 mm2 (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 12:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 2, where Booker further teaches the filtering material of the oil filter is also arranged between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).

Regarding Claim 15:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 3, where a cross sectional area of the second open end of said tube ranges from 1 mm2 to 10 mm2 (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).

Regarding Claim 16:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 3, where Booker further teaches the filtering material of the oil filter is also arranged between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42). 

Regarding Claim 18:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 4, where Jokschas further teaches a cross sectional area of the second open end of said tube ranges from 1 mm2 to 10 mm2 (see Jokschas FIGS. 1-3, vent holes 30) (Examiner’s note:  It is inherent for a hole to include a first open end and a second open end) (see MPEP 2144.04 IV regarding changes in size/proportion and shape) (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Booker and Jokschas are analogous inventions in the art of teaching a fluid filter.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the fluid filter system of Booker to include vent holes with a cross-sectional area of 1-10 mm2, as taught by Jokschas, to effectively and efficiently allow air and/or liquid to exit the fluid filter system (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).


Regarding Claim 19:
The combination of Booker in view of Jokschas teaches the oil filtration unit according to claim 5, where Booker further teaches the filtering material of the oil filter is also arranged between said inner filter volume and said filter outlet (see Booker FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see Booker paragraphs 37 and 42).


Other Reference Considered
Bisurkar et al. (US 2018/0264383 A1) teaches a system and method for oil filtration in bypass mode.

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered, but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
A new set of claim objections are now made (see above).
The previous 112(b) claim rejections have been considered and are now withdrawn as a result of the current claim amendments.  However, a new set of 112(b) claim rejection is now made (see above).
Applicant argues on pages 6-7 of the Remarks section filed on 09/14/2022 “…effective way to continuously remove air present in the oil filtration unit without the risk of unfiltered oil bypassing the oil filter or releasing oil therefrom to the environment…However, the ‘883 publication in combination with the ‘101 publication fails to provide all of the elements of claims 1 and 8.  Specifically, the ‘883 publication calls for one or more vents hole 30 in the fluid outlet socket 20 that extend away from the filter element in a radial direction relative to a longitudinal axis of the filter rather than in the filter itself as claimed…”
Examiner respectfully disagrees and reminds Applicant to view the rejection as a combination of references, and not individually or separately.  Furthermore, the argument regarding axial-facing or radial-facing is irrelevant and is relative to how one views the structural components vertically or horizontally.  Additionally, the vent holes extending away in a radial direction or an axial direction is merely Applicant’s design choice, but ultimately serves the same desirable result of releasing gas and/or liquid (see Jokschas paragraphs 1, 9-10 and 12-13) (see Jokschas paragraph 30).
Additionally, Applicant argues on page 8 of the Remarks section filed on 09/14/2022 “While paragraphs 10 and 11 of the ‘883 publication call for a screening element fluidically downstream of the vent hole 30, the screening element is said to only separate or retain large particulate contaminants that pass through the vent hole to the clean side of the filter element rather than ‘filtering’ contaminated oil that may pass through the vent holes 30 to the clean side of the filter element…According to Merriam Webster, a ‘screen’ is defined as ‘a perforated plate or cylinder or a meshed wire or cloth fabric usually mounted and used to separate coarser from finer parts’…Whereas a ‘filter’ is defined as ‘a porous article or mass (as of paper or sand) through which a gas or liquid is passed to separate out matter in suspension’…one skilled in the art would not expect a screen to filter contaminated oil so that only filtered oil is provided at the outlet of the filter.”
Examiner respectfully disagrees.
Jokschas further teaches ‘the screening element’ is capable of filtering/screening a gas or liquid that passes through, thus reading and further teaching the filter of claim 1 (see Jokschas paragraphs 10-15).















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773